Citation Nr: 0313687	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-02 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for deep 
venous thrombosis, right leg, evaluated as 10 percent 
disabling prior to April 23, 2001.

2.  Entitlement to an increased evaluation for deep venous 
thrombosis, right leg currently evaluated 20 percent 
disabling.

3.  Entitlement to an increased evaluation for deep venous 
thrombosis, left leg currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1973 to February 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1997 from the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO which granted entitlement to service 
connection for deep venous thrombosis of the right leg and 
assigned a noncompensable evaluation, and denied a 
compensable evaluation for deep venous thrombosis of the left 
leg.

While the appeal was pending, the RO in an April 1999 rating 
decision granted a 10 percent rating for the left leg deep 
venous thrombosis.  In a July 2001 rating the RO granted a 10 
percent rating for deep venous thrombosis of the right leg 
from the date of original entitlement and a 20 percent 
evaluation effective April 23, 2001.  The veteran has 
expressed continued disagreement with these evaluations in an 
October 2001 statement.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the RO failed to issue a development letter 
addressing these particular issues on appeal.  An October 
2002 VCAA notice letter is noted to specifically address 
other issues that are not presently before the Board and is 
not sufficient for providing notice as to what is needed 
regarding the enumerated issues before the Board.  The RO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


